Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00330-CR

                                        Jack Andrew SMITH,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR10392
                           Honorable Melisa C. Skinner, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 7, 2022

AFFIRMED

           Appellant Jack Andrew Smith pleaded guilty to a jury. Both Smith and the State presented

evidence to the jury for sentencing. At the close of evidence, Smith suggested that the jury should

be charged with deliberating on the issue of guilt because, during testimony, Smith had denied an

essential element of the charges against him. The trial court rejected Smith’s request because

Smith had not taken steps to withdraw his guilty plea. We affirm.
                                                                                        04-21-00330-CR


                                           BACKGROUND

       Smith was charged with “shooting at and in the direction of” police officers when they

responded to a domestic disturbance at his home. Before trial, Smith indicated to the court that he

would plead guilty to the jury. At trial, Smith completed a plea colloquy with the trial court and

then offered the following testimony to the jury:

               Smith: I take ownership for what I did.

               Defense Attorney: Okay.

               Smith: Very sorry for it.

               Defense Attorney: And let me ask you this—you’ve listened to the
               deputies who testified here today—is that a fairly accurate portrayal
               of what went on that night?

               Smith: Yes, it is.

               Defense Attorney: Okay. Let me ask you this: Did you—were you
               aiming at anybody? Were you shooting at anybody in particular or
               at anybody at all?

               Smith: No, I was not.

       On cross-examination, the prosecutor reiterated Smith’s guilty plea:

               Prosecutor: Mr. Smith, let’s just get one thing clear, you did plead
               guilty to three counts of aggravated assault against a public servant;
               am I right?

               Smith: Yes.

               Prosecutor: Okay. And those counts say that—they state that you
               threatened imminent bodily injury to the complaints by shooting at
               and in the direction of them with a deadly weapon. Isn’t that what
               you pled guilty to?

               Smith: Yes, it is.

               Prosecutor: And three different times you pled guilty, correct?

               Smith: That is correct.



                                                -2-
                                                                                        04-21-00330-CR


       But when the prosecutor asked Smith where he was shooting and whether he was aware

the police were outside, Smith denied shooting toward people outside and denied knowing that

police were present:

              Prosecutor: Can you tell the jury where you were aiming this target
              rifle when you were shooting that day?

              Smith: Up to the ceiling.

              Prosecutor: You didn’t aim it out the window?

              Smith: I did not.

              Prosecutor: Or out the walls?

              Smith: No.

              Prosecutor: But you knew there was officers out there, correct?

              Smith: I did not.

              …

              Prosecutor: And do you remember where you were aiming this
              pistol on that day?

              Smith: Up in the ceiling and the walls, on the floor.

              Prosecutor: Out the window?

              Smith: No.

              Prosecutor: Out the door?

              Smith: I don’t recall firing that weapon out the door, no.

              Prosecutor: You do not?

              Smith: I do not recall firing that weapon out the door, no.

              Prosecutor: You recall firing it that day?

              Smith: I do recall firing it that day in the house. I was just shooting
              around randomly in the house.



                                               -3-
                                                                                        04-21-00330-CR


               Prosecutor: Well, when you were just shooting around randomly, do
               you recall there being officers outside?

               Smith: I did not know there were officers outside.

       This testimony gave the trial court pause. First, neither the counts against Smith nor Smith

in his guilty plea were specific about his mens rea:

               Prosecutor: I mean, remind the jury again that you did plead guilty
               to shooting at or near officers and you knew you were shooting at or
               near officers.

               Defense Attorney: Objection, Judge, he actually pled guilty to
               recklessly.

               Prosecutor: Your Honor, if we can approach?

               Trial Court: Yes, go ahead.

               (At the bench.)

               Trial Court: Yeah, it was read to—I track these.

               Defense Attorney: I’m sorry?

               Trial Court: I track these while they’re reading the indictments, and
               it was intentionally and knowingly and recklessly, so there is
               intentional in each one of the counts.

       But the bigger issue for the trial court was that Smith denied knowing that officers were

present, despite the fact that the counts he pleaded guilty to required him to know it:

               Trial Court: Here’s the biggest problem. Even if it’s reckless, he’s
               denying that they’re police officers, that he knew that the police
               officers were even there.

               …

               [T]o have pled to this, it says the defendant knew the complainant
               was a public servant, namely, a peace officer, while in completing
               of his law—discharging his duty as public servant, and the
               complainant exercised official power and performance of an official
               duty as a public servant. And he is now testifying that he didn’t even
               know officers were right there.



                                                -4-
                                                                                          04-21-00330-CR


       The trial court and the parties discussed the ramifications of moving forward with the

proceedings, concluding that the best course of action was to continue with the presentation of

evidence and arguments to the jury. Smith did not attempt to withdraw his plea. At the end of the

day, after both parties rested, the trial court informed the jury that it would be directed to find

Smith guilty based on his guilty plea.

       When trial resumed the following morning, Smith suggested that the jury should not be

directed to find him guilty since his testimony belied an element of the charges. The trial court

disagreed, since Smith had not moved to withdraw his guilty plea; rather, Smith had persisted in

pleading guilty. Accordingly, the trial court instructed the jury as planned, and Smith was

convicted.

       This appeal followed.

                         GUILTY PLEA: LEGAL SUFFICIENCY REVIEW?

A.     Parties’ Arguments

       Smith argues that his guilty plea was legally insufficient to support a conviction because

he denied knowing that the complainants in the case were police officers. The State argues that

Smith is not entitled to a legal sufficiency review because he persisted in pleading guilty.

B.     Law

               In felony cases[,] a plea of guilty before the jury admits the existence
               of all necessary elements to establish guilt, and in such cases, the
               introduction of testimony by the State is to enable the jury to
               intelligently exercise the discretion which the law vests in them
               touching the penalty to be assessed.

Ex parte Williams, 703 S.W.2d 674, 678 (Tex. Crim. App. 1986) (citing Darden v. State, 430

S.W.2d 494, 495 (Tex. Crim. App. 1968)); accord Ex parte Martin, 747 S.W.2d 789, 792 (Tex.

Crim. App. 1988). In such cases there is no question of the sufficiency of the evidence on appeal




                                                 -5-
                                                                                         04-21-00330-CR


or on collateral attack. Ex parte Taylor, 480 S.W.2d 692 (Tex. Crim. App. 1972) (citing Brinson

v. State, 570 S.W.2d 937, 938–39 (Tex. Crim. App. 1978)).

               If a guilty-pleading defendant decides mid-trial that he wants to
               compel the trial court to evaluate the evidence under the reasonable
               doubt standard, he must seek to withdraw the plea of guilty. If he
               fails to do so, he is precluded from having an appellate court review
               the evidence against him under the traditional legal and factual
               sufficiency analyses.

See McGill v. State, 200 S.W.3d 325, 331 (Tex. App.—Dallas 2006, no pet.) (citing Simpson v.

State, 67 S.W.3d 327, 329 (Tex. App.—Texarkana 2001, no pet.)).

C.     Analysis

       In this case, Smith admitted his guilt to the jury and waived his guilt-phase trial rights in a

plea colloquy with the trial court. By doing so, he waived his right to complain of the legal

sufficiency of the evidence supporting his conviction. See, e.g., Ex parte Williams, 703 S.W.2d at

678. The record does not show that Smith attempted to withdraw his guilty plea. See McGill, 200

S.W.3d at 331. Therefore, we overrule Smith’s first issue.

                                INSTRUCTING JURY TO CONVICT

A.     Parties’ Arguments

       Smith argues that the trial court erred when it instructed the jury to convict him because

his testimony should have been construed as an attempt to withdraw his guilty plea. The State

argues that the trial court followed the correct procedure after Smith admitted guilt to the jury and

did not expressly attempt to withdraw his admission of guilt at any point.

B.     Law

               It is well-established that in a felony case when a defendant has
               entered a plea of guilty before the jury, because there remains no
               issue of guilt to be determined, it is proper for the trial court to
               instruct the jury to return a verdict of guilty, charge the jury on the
               law on the punishment issues, and then instruct them to decide only
               those issues.


                                                -6-
                                                                                        04-21-00330-CR


Liendo v. State, No. 03-97-00114-CR, 1998 WL 54024, at *2 (Tex. App.—Austin Feb. 12, 1998,

no pet.) (not designated for publication) (citing Holland v. State, 761 S.W.2d 307, 313 (Tex. Crim.

App. 1988)).

       As mentioned in the last section, “[i]f a guilty-pleading defendant decides mid-trial that he

wants to compel the trial court to evaluate the evidence under the reasonable doubt standard, he

must seek to withdraw the plea of guilty.” McGill, 200 S.W.3d at 331 (citing Simpson, 67 S.W.3d

at 329). It is possible for a defendant to “convey[]…his desire to have the issue of guilt decided

by the jury” without “explicitly requesting to change their pleas from guilty to not guilty.” Mendez

v. State, 138 S.W.3d 334, 345 (Tex. Crim. App. 2004) (citing Harris v. State, 172 S.W. 975 (Tex.

Crim. App. 1915)). In Harris, the defendant “vigorously sought his right to inspect the court’s

charge, and, when he was belatedly given it, he informed the court of his desire to have the issue

of insanity submitted to the jury.” Id. at 349. But a defendant is required to take some affirmative

action if he wishes to change his plea from guilty to not guilty. Id. at 350. A trial court has no

duty to change a defendant’s plea sua sponte, and a defendant’s contradictory testimony as to the

elements of a charge are not enough to satisfy the requirement that a defendant take affirmative

steps to change his own plea of guilty if he wishes to do so:

               [Mendez’s] attention was specifically called to the inconsistency
               between his plea of guilty and his testimony about lack of intent or
               knowledge. The inconsistency between his testimony and the other
               evidence has not escaped us. The appellant did not ask to withdraw
               his plea. If it had been in his interest to do so, he would have known
               it.

Id.

C.     Analysis

       Smith convicted himself and put the facts of the case before the jury to decide the

appropriate punishment. See Williams v. State, 674 S.W.2d 315, 318 (Tex. Crim. App. 1984). In



                                                -7-
                                                                                                 04-21-00330-CR


his testimony, Smith adopted the testimony of the deputies who testified before him. They testified

that one of the deputies had announced their presence at the scene through a loudspeaker, that a

helicopter had been dispatched and was audible overhead, and that their later investigation of the

scene revealed many bullet-holes out the front of Smith’s house.

        Only when Smith was questioned at trial as to the specific elements of his actions, did he

falter in his admission. Smith presents one interpretation of his contradictory testimony—that he

was retracting his guilty plea. Contra Mendez, 138 S.W.3d at 350. Another possible interpretation

is that Smith preferred not to face the specific truth of his actions, or that he could not. 1 We do

not accept the argument that Smith’s hedging against the underlying facts actually undermined his

conviction. See id. The requirement from Mendez that Smith must take affirmative steps to

withdraw his guilty plea was not satisfied in this case by Smith’s contradictory testimony. We

overrule his complaint on appeal.

                                                CONCLUSION

        Although Smith contradicted his own testimony and brought his guilty plea under scrutiny,

he did not attempt to withdraw his plea. As a result, we conclude that the trial court did not err in

instructing the jury to convict Smith, and we decline to review his guilty plea for legal sufficiency.

We affirm the trial court’s judgment.

                                                        Patricia O. Alvarez, Justice

Do not publish




1
 Smith presented expert testimony that he had been diagnosed with post-traumatic stress disorder, which can affect
both long- and short-term memory.


                                                      -8-